Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is directed to an illumination arrangement for an endoscope, which implies that the endoscope is not part of the structure of the claimed invention.  However, claim 18 says the illumination arrangement further comprises a distal tip of an articulation section of the endoscope and that the light guide is positioned in the distal tip.  This seemingly requires an endoscope as part of the structure of the claimed illumination arrangement.  Because of this, ambiguity is created as to whether or not the endoscope is only functionally claimed as implied by claim 17 or part of the structure as required by claim 18.  For this reason, the scope of claim 17 cannot be determined.  The Examiner assumes for prosecution that the endoscope is not intended to be part of 
The Examiner does not know what is intended by claim 20.  There appears to be three features claimed in the alternative: an optical lens, a bottom of the axial bore, or an adhesive.  The other interpretation is that the optical lens is formed in one of three ways: by a distal end of the light fiber, a bottom of the axial bore, or an adhesive securing the light fiber to the light guide.  This makes more sense, but there are still issues.  The inclusion of the “bottom of the axial bore” seems out of place as the bottom does not appear to be an optical lens. This may be a problem with the use of the word “bottom” as this is not clearly defined.  Also, a “bore” is a hole, so it is not clear how a hole can be a lens.  If the lens is formed by the distal end of the fiber, how does that work?  It seems as though all optical fibers have a distal end that is designed to transmit light.  That would seem to mean that any optical fiber reads on the limitation.  The Examiner asks for clarification and will attempt to apply art to the limitation as best as possible given the uncertainty in the claim scope.
Claim 21 incorporates the illumination arrangement of claim 17 into an endoscope.  However, because claim 17 already references an endoscope, several problems arise, including antecedent basis issues.  For example, when claim 17 refers to “an endoscope) in line 1, the assumption may be that this is the endoscope of claim 21, but the language is not clear.  Also, claim 17 states that the endoscope has a handle and an insertion tube extending from the handle.  Does the endoscope of claim 21 have these features or is only the illumination arrangement being incorporated?  The claim is not clear and the Examiner recommends distinctly claiming all features of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 13, 15, 17, 18, and 21 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Honda et al. (US 2014/0347878).
Regarding Claim 1, Honda discloses:
An endoscope comprising: 
a handle (3) comprising a hollow handle housing (handle 3 houses control wires for bending, includes ports for tools (see element 15), and elements for illumination and image signals to transmit to and from the proximal and distal ends); and 
an insertion tube (2) extending from the handle towards a distal end of the endoscope, the insertion tube having a tip part (6) at the distal end of the endoscope, said tip part comprising an illumination arrangement (31A) adapted for emitting light emanating from a light source, 

wherein the cross-section of the proximal light guide end differs from a cross-section of at least one other part of the light guide (the cross-section of the 31d is different from that of 31e as seen in Fig. 8).

Regarding Claim 2, Honda discloses wherein the at least one other part of the light guide is the distal light guide end (31e is distal to 31d).

Regarding Claim 3, Honda discloses wherein the at least one distal light guide end surface comprises a circular light guide end surface (31e is a ring shape which is considered to be circular).

Regarding Claim 4, Honda discloses wherein said light guide comprises one or more prongs (31Al and 31Ar) and has two or more distal light guide ends (surfaces from which C1 and C2 are emitted).

Claim 6, Honda discloses wherein the at least one distal light guide end has a distal edge (31ee), and wherein at least a portion of the distal edge of the at least one distal light guide end is chamfered (31ee is angled as shown in Fig. 6 (Fig. 8 incorporates this feature into the embodiment as well)) or outwards angled around the light guide end surface.

Regarding Claim 7, Honda discloses wherein the light guide is solid (as seen in Fig. 8, the light guide is a solid piece).

Regarding Claim 9, Honda discloses wherein at least a portion of said light guide is cladded (31f acts as cladding to reflect light).

Regarding Claim 13, Honda discloses wherein the light guide at least partially surrounds an electronics assembly (see Fig. 4 showing 31 surround image pickup unit 20, which includes imaging electronics).

Regarding Claim 15, Honda discloses a light source (10) connected to the handle.

Regarding Claim 17, Honda discloses:
An illumination arrangement for an endoscope having a handle and an insertion tube extending from the handle, the illumination arrangement comprising: 

a light fiber (31a) coupled end-to-end with the proximal light guide end (see Paragraph 0037 indicating that the lens 31 is connected to the end of 31a), the proximal light guide end receiving light from the light fiber (denote using “A” in Fig. 6) and the end surfaces emitting the light distally of the end surfaces (denoted using “B” in Fig. 6 and “C1” and “C2” in Fig. 7), wherein a cross-section of the proximal light guide end differs from a cross-section of at least one other part of the light guide (seen in Fig. 6 as different than the angled portion and see Fig. 7 where the distal portion where the light exits is different than the proximal end).

Regarding Claim 18, Honda discloses a distal tip of an articulation section of the endoscope, and an image capture device, wherein the light guide and at least a portion of the image capture device are positioned in the distal tip (light guide 31 is positioned on 6, which is the distal section of articulation portion 7).

Regarding Claim 21, Honda discloses an endoscope comprising the illumination arrangement of claim 17 (see Fig. 1 and rejection of claim 17 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 7-246186, English translation provided) in view of Mizuyoshi (US 2009/0203966) and Cassarly et al. (US 6,219,480).
Regarding Claim 1, Katsuya discloses:
An endoscope comprising: 
a handle (shown in Fig. 5 as 101, Katsuya’s invention focuses on the distal end, but the disclosed invention is described as an endoscope similar to that of Fig. 5) comprising a hollow handle housing (the handle is configured to have various components, including fibers, extend therethrough); and 
an insertion tube (shown in Fig. 5 as 103; again, Katsuya’s invention is directed to the distal tip, but the scope in Fig. 5 is considered the same as that of Katsuya’s but for the distal end) extending from the handle towards a distal end of the endoscope, the insertion tube having a tip part (5) at the distal end of the endoscope, said tip part comprising an illumination arrangement (branched arrangement shown as 3, 23, 33, or 43 with the incoming fiber branched into two portions) adapted for emitting light emanating from a light source (light is emitted out of 9),

wherein the cross-section of the proximal light guide end differs from a cross-section of at least one other part of the light guide (proximal end is a single shape where the distal is two such shapes).
Katsuya is not entirely clear as to how the fiber branches into two portions such that there would be a single-piece light guide.  Mizuyoshi discusses Katsuya as being a fiber bundle where the bundle is divided into two portions (Paragraph 0009).  Mizuyoshi also explains that this is problematic as the fibers are damaged due to friction or difference in tensions (see Paragraph 0009).  To solve this problem, Mizuyoshi proposes using a single core optical fiber instead of a bundle (see Paragraph 0011).  A branching circuit (Y-branching circuit as indicated in Mizuyoshi) can then be used to bifurcate the single fiber into two branches to achieve the same configuration as Katsuya.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya’s device to include Mizuyoshi’s single core fiber.  Such a modification reduces friction to minimize damage to the light guide.


Regarding Claim 2, Katsuya as modified discloses wherein the at least one other part of the light guide is the distal light guide end (see Fig. 1, for example, showing the distal end as having two branches instead of just one; see also Cassarly Fig. 1 and 5A-H showing the varying cross-sections).

Regarding Claim 3, Katsuya as modified discloses wherein the at least one distal light guide end surface comprises a circular light guide end surface (see Cassarly Fig. 1 and 5A-H showing the circular cross section at the distal end surface).

Regarding Claim 4, Katsuya as modified discloses wherein said light guide comprises one or more prongs (two prongs shown) and has two or more distal light guide ends (see Katsuya Fig. 1, for example, showing the two ends; see also Cassarly Fig. 1 showing four ends and Col 3 Line 48 indicating that two arms are also envisioned).

Claim 5, Katsuya as modified discloses wherein the light guide comprises two prongs (see Katsuya Fig. 1, for example, showing the two ends; see also Cassarly Fig. 1 showing four ends and Col 3 Line 48 indicating that two arms are also envisioned), each of the two prongs having a semi-circular light guide end surface (see Cassarly Col 3 Lines 49-51 indicating that other shapes are envisioned).  Given that Cassarly explicitly envisions other shapes and that the use of two arms instead of four would result in certain shape changes (see Figs. 5E-F, with two arms instead of four, the corresponding shape would be a semi-circle), the claimed shape is considered obvious.  Such a change does not change the function and provides for uniformity along the length of the arms simplifying manufacturing.

Regarding Claim 7, Katsuya as modified discloses wherein the light guide is solid (see Cassarly Col 3 Lines 37-40).

Regarding Claim 8, Katsuya as modified discloses wherein at least a portion of said at least one light fiber is cladded (Mizuyoshi discusses cladding (Paragraph 0043) the single core light fiber).

Regarding Claim 9, Katsuya as modified discloses wherein at least a portion of said light guide is cladded (Mizuyoshi discusses cladding (Paragraph 0043) and cladding is well-known in optics to provide total internal reflection).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing 

Regarding Claims 10 and 11, Katsuya as modified does not explicitly disclose wherein said at least one light fiber comprises a proximal light fiber end and a distal light fiber end, said light guide being adapted to surround said distal light fiber end; and wherein said at least one light fiber and said proximal light guide end are connected to each other using an adhesive.  However, for the device to work, the input fiber needs to connect to the light guide.  A male/female connection where the light guide surrounds the fiber is one such means for connecting the two.  Male/female connections provide a reliable connection means.  Also, using adhesive to connect to parts is another way to connect the fiber to the light guide.  Therefore, it would have been obvious to a person having ordinary skill in the art to use either a male/female connection or an adhesive to connect the light fiber to the light guide.  Such a modification uses customary means to connect two tubular members.

Regarding Claim 12, Katsuya as modified discloses wherein the proximal end of the light guide has the same cross-sectional shape and area as the light fiber (see Cassarly Fig. 8 showing the connection to the arms for output, the same principle applies to the input side 14 where matching the size of the optical portions ensures proper light propagation through the device).

Claim 13, Katsuya as modified discloses wherein the light guide at least partially surrounds an electronics assembly (see Mizuyoshi Fig. 3 where the light guide surrounds imaging element (CCD) 32; this is standard in the art).

Regarding Claim 15, Katsuya as modified discloses a light source connected to the handle (see Mizuyoshi Fig. 3, for example, showing the light sources connected to the handle as is standard in the art).

Regarding Claim 17, Katsuya discloses:
An illumination arrangement for an endoscope having a handle and an insertion tube extending from the handle, the illumination arrangement comprising: 
a light guide (3, 23, 33, or 43) including a proximal light guide end (proximal portion of 3, 23, 33, or 43) and two prongs extending from the proximal light guide end (see Fig. 1, for example, showing the two prongs from the branch portion), the two prongs having end surfaces (9) at distal ends of the prongs; and 
a light fiber coupled end-to-end with the proximal light guide end (see Fig. 1, for example, showing the incoming fiber into the branch means), the proximal light guide end receiving light from the light fiber and the end surfaces emitting the light distally of the end surfaces (light emits from 9), wherein a cross-section of the proximal light guide end differs from a cross-section of at least one other part of the light guide (proximal end is a single shape where the distal is two such shapes).
Katsuya is not entirely clear as to how the fiber branches into two portions such that there would be a single-piece light guide.  Mizuyoshi discusses Katsuya as being a 
The details of the branching device are not disclosed in Mizuyoshi, but Cassarly teaches such a device with a proximal port 14 and then branches (four are shown, but as few as two are proposed in Col 3 Line 48).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya’s branch unit to have Cassarly’s configuration.  Such a modification is in line with Mizuyoshi’s teachings and minimizes space, which is always a consideration in endoscopy, and avoid light loss.

Regarding Claim 18, Katsuya as modified discloses a distal tip of an articulation section of the endoscope, and an image capture device, wherein the light guide and at least a portion of the image capture device are positioned in the distal tip (Katsuya shows the branching means at the distal tip (Fig. 1, for example), and Mizuyoshi shows the image capturing device there as is known in the art (Fig. 3 for example)).

Regarding Claim 19, Katsuya as modified does not explicitly disclose wherein the light guide comprises an axial bore at the proximal light guide end, the axial bore sized and configured to receive the light fiber.  However, for the device to work, the input fiber needs to connect to the light guide.  A male/female connection where the light guide surrounds the fiber is one such means for connecting the two.  Male/female connections provide a reliable connection means.  Therefore, it would have been obvious to a person having ordinary skill in the art to use a male/female connection to connect the light fiber to the light guide.  Such a modification uses customary means to connect two tubular members.

Regarding Claim 20, Katsuya as modified does not explicitly disclose an optical lens formed by a distal end of the light fiber, a bottom of the axial bore, or an adhesive securing the light fiber to the light guide.  As discussed above, the Examiner is not entirely sure about the intent of this claim language, however, using a male/female connection results in a bore that will have a “bottom” where light passes through the feature.  This “bottom” then acts as a lens.  Also, using adhesive to connect two members is an old and well-known means for attachment.  Transparent adhesives are known in the art such that using an adhesive would create the lens.  In addition, adjusting the shape of the fiber to change the distribution characteristics is also obvious in the art (see Ishibashi below) such that this too is obvious, but any optical fiber, including Katsuya’s modified device, transmits light through the distal end such that the distal end would be a lens as claimed.  Finally, using lenses, however formed, to 

Regarding Claim 21, Katsuya as modified discloses an endoscope (see Paragraph 0001) comprising the illumination arrangement of claim 17 (see Fig. 1 and rejection of claim 17 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 7-246186, English translation provided) Mizuyoshi (US 2009/0203966) and Cassarly et al. (US 6,219,480), as applied to claim 1 above, and further in view of Ishibashi et al. (US 4,272,156).
Katsuya, Mizuyoshi, and Cassarly disclose the invention substantially as claimed as stated above; however, they do not explicitly disclose wherein the at least one distal light guide end has a distal edge, and wherein at least a portion of the distal edge of the at least one distal light guide end is chamfered or outwards angled around the light guide end surface.  Ishibashi teaches chamfering the distal end of fibers to improve illumination distribution (see Fig. 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya’s device to include Ishibashi’s chamfered light guides.  Such a modification improves illumination distribution characteristics as shown graphically in Fig. 2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 7-246186, English translation provided) Mizuyoshi (US 2009/0203966) and Cassarly et al. (US 6,219,480), as applied to claim 1 above, and further in view of Takami (US 2007/0019916).
Katsuya, Mizuyoshi, and Cassarly disclose the invention substantially as claimed as stated above; however, they do not explicitly disclose an optical lens arranged at the distal end of the light guide.  Such lenses are generally well-known for distributing or diffusing light.  Takami is one such example with lenses 17/18 placed distal the light guides 15/16 to distribute light.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya’s device to include Takami’s lenses.  Such a modification is a well-known means for distributing/diffusing light from illumination sources.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 7-246186, English translation provided) Mizuyoshi (US 2009/0203966) and Cassarly et al. (US 6,219,480), as applied to claim 1 above, and further in view of Oskin et al. (US 2015/0282701).
Katsuya, Mizuyoshi, and Cassarly disclose the invention substantially as claimed as stated above; however, they do not explicitly disclose a light source arranged in the hollow handle housing.  Oskin teaches placing an LED in the handle to reduce the need for illumination fibers from an external source (see Paragraph 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2014/0347878), as applied to claim 1 above, and further in view of Oskin et al. (US 2015/0282701).
Honda discloses the invention substantially as claimed as stated above; however, Honda does not explicitly disclose a light source arranged in the hollow handle housing.  Oskin teaches placing an LED in the handle to reduce the need for illumination fibers from an external source (see Paragraph 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify Honda’s device to include Oskin’s handle LED.  Such a modification eliminates the need for illumination fibers to external devices and keeps the distal end of the device small (see Paragraph 0046).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795